 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 791 
In the House of Representatives, U. S.,

October 13, 2009
 
RESOLUTION 
Congratulating the Aldine Independent School District in Harris County, Texas, on winning the 2009 Broad Prize for Urban Education. 
 
 
Whereas the thousands of employees of the Aldine Independent School District in Harris County, Texas, work hard to create a supportive, safe, and effective learning environment, enabling students to achieve academic success; 
Whereas the Aldine Independent School District uses a district-wide strategic plan, which is focused on student achievement, student behavior, and community relations; 
Whereas the leadership of the Aldine Independent School District is vigilant in ensuring that all staff, departments, schools, and resources continue to focus on the district-wide strategic plan; 
Whereas the Aldine Independent School District, through the use of creative teaching technology, has set clear, rigorous expectations for teachers and has provided school management with increased oversight; 
Whereas data from the Texas Education Agency indicates that the Aldine Independent School District consistently ranks among the high performing school districts in the State; 
Whereas the Aldine Independent School District ranks among the top large school districts in Texas for educating African-American students and Hispanic students, according to a recent study conducted by Texas Agricultural & Mechanical University and the University of Texas-Pan American; 
Whereas between 2005 and 2008, the SAT and Advanced Placement participation rates for African-American and Hispanic students in the Aldine Independent School District increased significantly; 
Whereas in 2008, African-American students in the Aldine Independent School District achieved higher proficiency rates in math at all school levels and in reading at the middle and high school levels compared with other students in Texas; 
Whereas in 2008, a greater percentage of Hispanic students in the Aldine Independent School District performed at the highest achievement level on State reading and math assessments at all school levels compared to other school districts in the State; 
Whereas in 2008, a greater percentage of low-income students in the Aldine Independent School District performed at the highest achievement level on State reading and math assessments at all school levels compared to other school districts in the State; 
Whereas nationwide, family income level is typically a strong statistical predictor of school performance; 
Whereas in the Aldine Independent School District, poverty does not appear to be statistically related to achievement at any school level or in math or reading, despite a high enrollment of students considered to be low-income; 
Whereas between 2005 and 2008, the Aldine Independent School District narrowed the income achievement gaps in reading at all school levels and in math at the elementary and middle school levels; 
Whereas the Broad Prize for Urban Education, the largest education award for school districts in the United States, was established in 2002 by the Eli and Edythe Broad Foundation; 
Whereas the Aldine Independent School District has been a finalist four times for the Broad Prize for Urban Education; 
Whereas in 2008, the Aldine Independent School District outperformed other Texas school districts that serve students with similar family incomes in reading and math at all school levels, according to the Broad Prize methodology; and 
Whereas the Aldine Independent School District was selected from among 100 of the largest school districts in the country to win the 2009 Broad Prize for Urban Education: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Aldine Independent School District in Harris County, Texas, for the outstanding achievement of winning the 2009 Broad Prize for Urban Education, the largest education award for school districts in the United States; and 
(2)congratulates the entire Aldine Independent School District community on the hard work and dedication the community has demonstrated toward student achievement, particularly the efforts of the community toward reducing the achievement gaps among ethnic groups and between high- and low-income students. 
 
Lorraine C. Miller,Clerk.
